Citation Nr: 0918437	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-37 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
bilateral pes planus (flat feet).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1961 to October 
1963 and from June 1985 to April 1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in December 2007 by the 
undersigned Veterans Law Judge. 

In February 2008, the Board remanded this claim for 
additional development.  That development having been 
completed, the claim has been returned to the Board and is 
now ready for appellate disposition.

The original claim on appeal was entitlement to a higher 
initial rating for bilateral pes planus (flat feet), rated 0 
percent disabling prior to December 2006, and 10 percent 
disabling thereafter.  However, in a January 2009 rating 
decision, the RO granted an increased rating of 10 percent 
for bilateral pes planus, effective November 2004, the date 
of the Veteran's original claim.  Despite the grant of this 
increased evaluation, the Veteran has not been awarded the 
highest possible evaluation.  As a result, he is presumed to 
be seeking the maximum possible evaluation.  The issue 
remains on appeal, as the Veteran has not indicated 
satisfaction with the 10 percent rating.  A.B. v. Brown, 6 
Vet. App. 35 (1993).


FINDING OF FACT

The Veteran has a severe bilateral foot disability, 
consisting of accentuated pain on manipulation and use, 
indication of swelling on use, and characteristic 
callosities.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for the Veteran's 
bilateral pes planus are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5276 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the 
Veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
Veteran's claim for an initial rating higher than 10 percent 
for bilateral pes planus arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  It has been held that once service connection is 
granted, the claim is substantiated and additional notice is 
not required.  Any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the Veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated service 
treatment records and post-service VA records with the claims 
folder.  Additionally, the Veteran was afforded VA 
examinations in May 2005 and December 2006.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the Veteran will not be prejudiced by the Board's 
adjudication of the claim.  


II.  Entitlement to an Initial Rating Higher Than 10 Percent 
for Bilateral Pes Planus (Flat Feet)

Service connection for bilateral pes planus was established 
by a May 2005 rating decision, at which time a noncompensable 
rating was assigned, effective from November 2004.  
Subsequently, in a May 2007 rating decision, the RO granted 
an increase to 10 percent, effective from December 2006.  
Most recently, the RO granted an increase to 10 percent, 
effective from November 2004.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

The Board notes that the appeal for a higher evaluation 
arises from the initial rating decision, which established 
compensation for the bilateral pes planus and assigned the 
initial disability evaluation.  Therefore, the entire rating 
period is to be considered, including the possibility of 
staged ratings (i.e., separate ratings for separate periods 
of time) based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

The Veteran is currently rated at 10 percent under 38 C.F.R. 
§ 4.71a Diagnostic Code 5276.  The Veteran is seeking an 
increased rating.  A rating of 30 percent is warranted when 
there is severe bilateral flatfoot, with objective evidence 
of marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use, indication of swelling on use, 
and characteristic callosities.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2008).

The Veteran was afforded a VA examination in May 2005.  The 
Veteran reported occasional pain, especially in the morning.  
The examiner noted the Veteran did not wear corrective shoes 
or orthotics and did not use a cane, brace, or crutches, but 
walked with an antalgic gait.  There were no hammertoes, but 
there were bunions on each foot bilaterally.  There was no 
forefoot or midfoot malalignment.  The examiner reported the 
Veteran was not able to stand or walk for long periods of 
time.  There were no skin or vascular changes noted, and the 
examiner noted that the Veteran was in mild distress, due to 
foot pain.  

The Veteran was afforded an additional VA examination in 
December 2006.  The examiner reported the Veteran wore high 
boots for support, as well as orthotics, but these did not 
relieve all discomfort.  Both feet had corns on the dorsal 
aspects of the little toes and slight bunions.  Mild 
tenderness was noted and the Veteran reported he could only 
walk one block before he must stop due to pain.  Also, the 
Veteran reported he could only stand 20 to 30 minutes before 
he is forced to sit down from pain.  The alignment of the 
Achilles tendon was normal.  The examiner reported that 
manipulation of the foot was painful.  The examiner reported 
that balling the foot about the arch was painful throughout 
the range of motion.  There were no other deformities noted 
except for the bilateral pes planus.  

Additionally, during the BVA hearing in December 2007, the 
Veteran testified that he wears orthotics, he had several 
operations to file the bones in his feet, and he experiences 
cramping, spasms, and swelling of the feet.

VA outpatient records show consultations with the VA podiatry 
clinic.  Treatment notes indicate the Veteran was seen for 
painful feet and was prescribed shoes with medial buttress 
and orthotics.  The Veteran was also treated for painful 
nails and callouses.  The VA podiatrist stated that the 
Veteran suffers from an acquired flatfoot deformity and that 
he will require continued treatment for his painful foot 
condition.

A rating of 30 percent is warranted because the Veteran has 
severe bilateral pes planus with accentuated pain on 
manipulation and use, indication of swelling on use, and 
characteristic callosities.

A rating of 50 percent is not warranted because the Veteran 
does not have pronounced bilateral flatfoot with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation that is not improved by 
orthopedic shoes or appliances.

The Veteran's symptoms more closely approximate the criteria 
required for a 30 percent rating.  The Board has also 
considered whether any alternate Diagnostic Codes allow for a 
higher evaluation.  However, as the Veteran is diagnosed with 
acquired flatfoot, the Board finds that the most appropriate 
rating criteria is Diagnostic Code 5276.

Additionally, the evidence does not reflect that the 
disability has caused marked interference with employment 
(beyond that already contemplated in the assigned 
evaluation), or necessitated frequent hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Veteran indicated during the VA 
examination in May 2005 that he stopped working as a truck 
driver in December 2003, due to his pacemaker.  Additionally, 
during his examination in December 2006, the Veteran reported 
that he was retired.  The Board finds that the rating that 
has been assigned contemplates a significant and adequate 
degree of industrial impairment.  Therefore, assignment of an 
extra-schedular evaluation is not warranted.

	(CONTINUED ON NEXT PAGE)



ORDER

A disability rating of 30 percent for the Veteran's bilateral 
pes planus is granted, subject to statutory and regulatory 
provisions governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


